Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application.
	The filling date of this application number recited above is 22 January 2019. Domestic Benefit/National Stage priority has been claimed for 62/620485 in the Application Data Sheet, thus the examination will be undertaken in consideration of 23 January 2018, as the priority date, for applicable claims.
The information disclosure statement (IDS) submitted on 01 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Mental Process and/or Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the 
As per Claims 1, 11, and 14, the claims recite “a method, said method implemented by an asset vector analysis (AVA), said method comprising:
retrieving, by the AVA, investor data, wherein the investor data relates to a plurality of individual investors and past investment activity of the plurality of individual investors;
generating a two dimensional model predictive of investor behavior of the plurality of individual investors with respect to an asset offering, wherein the investor behavior represents a time period that each individual investor will hold assets acquired in the asset offering, wherein the model is configured to perform steps including:
calculating, as a first dimension of the two dimensional model,  an external vector derived from a first portion of the investor data, the first portion of the investor data including past investment activity of the plurality of investors conducted through channels external to the AVA;
calculating, as a second dimension of the two dimensional model, an internal vector derived from a second portion of the investor data, the second portion of the investor data including past investment activity of the plurality of investors conducted through the AVA;
determining whether a threshold accumulation level with respect to at least one field of the internal vector is satisfied;

transmitting, by the AVA, to at least some of the plurality of individual investors, a notification of a public offering of assets;
receiving, by the AVA, from at least one of the plurality of individual investors, a response indicating an amount of money the at least one of the plurality of investors is willing to invest in the public offering;
determining, by the AVA, a total amount of assets available to the individual investors in the public offering; and
allocating, by the AVA, to the at least one of the plurality of investors, a portion of the total amount of assets available to individual investors based at least in part on the investor score of the at least one of the plurality of individual investors as generated by the two dimensional model.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to a mental process. The method recited above is to perform calculations or computations to provide an output based on the received input data, by utilizing asset vector analysis (AVA) to generate a two dimensional model, which can be performed in the human mind or by a human using a pen and paper. As discussed in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011) ... Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer")”. 
Also, the limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by fundamental economic principles or practices and/or commercial or legal interactions. The method recited above is directed to investment opportunities, wherein the investors are notified of possible public offering of assets, and are given allocations based on the investor’s 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “computing device”, “processor”, “database”, and “non-transitory computer-readable storage media” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. The invention does not require a special purpose computer or any specialized equipment, wherein Figure 3 and Specification [0057-0061] disclose these additional elements as general purpose, off-the-shelf hardware components available to the public, which are merely instructed to perform generic functions, such as: receive data, perform calculations, compute data, compare data, and transmit data. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system; see MPEP 2106.05(f). Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 12 recite “wherein the at least one processor is further configured to receive at least a portion of the investor data from at least one broker-dealer computing device, wherein the received at least portion of the investor data is associated with past investment transactions of the plurality of individual investors conducted through channels external to the AVA computing device.”
Claims 3 and 13 recite “wherein the at least one processor is further configured to: capture data from investment transactions of the plurality of individual investors conducted through the AVA computing device; and store the captured data in the database as at least a portion of the investor data.”
Claims 4 and 15 recite “wherein the investor data includes (i) external data fields associated with the past investment activity of the plurality of individual investors conducted through the channels external to the AVA computing device, and (ii) internal data fields associated with the past investment activity of the plurality of individual investors conducted through the AVA computing device, and wherein the at least one processor is further configured to: calculate the external vector using external factors derived from the external data fields; calculate the internal vector using internal factors derived from the internal data fields; and compute the investor score for each individual investor using a weighted combination of the external vector and the internal vector.”
Claims 5 and 16 recite “wherein the at least one processor is further configured to calculate the external vector as a weighted average of the external factors.”
Claims 6 and 17 recite “wherein the at least one processor is further configured to normalize each of the external factors across the plurality of individual investors, prior to calculating the external vector.”
Claims 7 and 18 recite “wherein the at least one processor is further configured to calculate the internal vector as a weighted average of the internal factors.”
Claims 8 and 19 recite “wherein the at least one processor is further configured to weight the internal vector based on an amount of data accumulated in the internal data fields.”
Claim 9 recites “wherein the at least one processor is further configured to re-compute the investor score for each of the plurality of individual investors at least one of (i) periodically and (ii) after the completion of each offering for which the respective individual investor receives the notification from the AVA computing device.”
Claims 10 and 20 recite “wherein the public offering of assets is associated with an industry classification, and wherein the at least one processor is further configured to: query the database for investor data records in which the past investment activity related to the industry classification; and use only the returned records to calculate at least one of the external vector and internal vector.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea (e.g. further details regarding the data, and mere 
	Claims 2-10, 12-13, and 15-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments, see pages 11 to 15, filed 01 March 2022, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant contends, see pages 12 to 14, that the claims include limitations to be integrated into a practical application. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the additional elements are generic computer components, merely instructed to apply the judicial exception (e.g. “apply it”), as disclosed in MPEP 2106.05(f). The abstract idea here is the calculations and computations of vectors, or data values, to be used to generate a model, which is used to calculate investor scores, and providing notifications to the investors regarding the 
Applicant contends, see pages 14 to 15, that the claims recite significantly more than the alleged abstract idea. Examiner respectfully disagrees. As discussed above, the calculations and computations of vectors, or data values, to be used to generate a model, which is used to calculate investor scores, and providing notifications to the investors regarding the assets based on the scores, is part of the abstract idea. The additional elements, as disclosed above under 35 U.S.C. 101 rejection, are generic computer components, as disclosed in Figure 3 and Specification [0057-0061] which disclose these additional elements as general purpose, off-the-shelf hardware components available to the public, which are merely instructed to implement the abstract idea (e.g. receive data, calculate data, transmit data, etc.). Considering the additional elements individually and/or as an ordered combination, the additional 
Applicant’s arguments, see pages 15 to 18, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697